Title: C. W. F. Dumas to John Adams: A Translation, 14 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 14 February 1782
Sir

This morning, the accord with France and the mediation were resolved in the states of Holland. It is a singular cuisine that can season two things so incompatible and a singular stomach that can swallow and digest them. The mediation was accepted with the exception of the republic’s rights to the armed neutrality. According to the resolution, the belligerent powers must be notified about the peace negotiation. I do not know any other particulars of the resolution, but I will know more tomorrow. Wentworth was sent here by the British government. At eleven o’clock this morning he was in a meeting with the Russian ambassador. He is presenting himself as the little ambassador. Mundus vuit decipi, ergo decipiatur. We will remain honest. We will have the last laugh.
Mr. Barclay and Mr. Thaxter have seen you know what. I believe that by their report you will realize that I have not exaggerated and it would be a good purchase. You must not take too long to decide, sir, because someone might buy it or rent it soon. I could buy it for you provisionally under my name. Tantum for today because the mail is about to leave. I am, with the most sincere respect, sir, your very humble and very obedient servant

Dumas

